       Case 5:18-cv-04071-DDC-ADM Document 123 Filed 08/16/19 Page 1 of 3




                          IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF KANSAS

ANTHONY J. HAMPTON,             )
                                )
    Plaintiff,                  )
                                )
v.                              )
                                )                      Case No. 5:18-CV-04071-DDC-KGS
BARCLAYS BANK DELAWARE, et al., )
                                )
    Defendants.                 )

                          DEFENDANT DISCOVER BANK’S RENEWED
                             MOTION FOR PROTECTIVE ORDER
         Defendant Discover Bank (“Discover”) respectfully renews its Motion for a Protective

Order pursuant to Fed. R. Civ. P. 26(c) staying all discovery proceedings, including, but not

limited to, any meet and confer under Rule 26(f), affirmative disclosures, or discovery requests,

until the Court has ruled on Discover’s motion to dismiss for the following reasons and those set

forth in the separately filed memorandum:

         1.        On April 30, 2019, Plaintiff served on Discover, and other defendants, discovery

requests (Docs. 90-96), even though the Court had not issued an order setting an initial

scheduling conference or otherwise ordered the parties to confer under Rule 26(f).

         2.        Pending before the Court at that time were several motions to dismiss for failure

to state a claim that were filed by nearly every defendant. Docs. 75, 78, 83, 87. For Discover, and

numerous other defendants, this was the second time moving to dismiss Plaintiff’s first amended

complaint.

         3.        In light of its pending motion to dismiss, Discover moved for a protective order

staying all discovery until the Court had the opportunity to resolve its motion in an effort to

avoid potentially unnecessary discovery. Docs. 98-99. The other defendants joined in the motion.

Docs. 100-03.


DocID: 4837-6905-5904.1
       Case 5:18-cv-04071-DDC-ADM Document 123 Filed 08/16/19 Page 2 of 3




         4.        On June 19, 2019, the Court granted Discover’s motion and entered a protective

order staying all discovery until the earlier of (1) August 16, 2019, or (2) when the district judge

ruled on its motion to dismiss. Doc. 105. Further, the Court’s order explained that if Discover’s

motion to dismiss was still pending on August 16, 2019, it may file a renewed motion to stay

discovery if it sought to maintain the stay. Id.

         5.        Since Discover’s motion to dismiss is still pending, Discover hereby renews its

Motion for a Protective pursuant to Fed. R. Civ. P. 26(c) staying all discovery.

         6.        A stay is appropriate because if the Court grants Discover’s motion to dismiss, all

claims asserted against Discover will be dismissed. Further, Plaintiff will suffer no prejudice, as

he has already filed his opposition to Discover’s motion, so no discovery is needed to defend

against the requested dismissal. Finally, in light of the foregoing rationales for the stay, requiring

Discover engage in discovery will be wasteful and burdensome.

         For these reasons and those set forth in Discover’s supporting memorandum, Discover

respectfully requests the Court enter a protective order staying all discovery proceedings,

including, but not limited to, any meet and confer under Rule 26(f), affirmative disclosures, or

discovery requests, until the Court has ruled on the motion to dismiss.

                                                    Respectfully submitted,

                                                     /s/ Kirsten A. Byrd
                                                    Kirsten A. Byrd KS # 19602
                                                    HUSCH BLACKWELL LLP
                                                    4801 Main Street, Suite 1000
                                                    Kansas City, MO 64112
                                                    Telephone (816) 983-8300
                                                    Facsimile (816) 983-8080
                                                    kirsten.byrd@huschblackwell.com
                                                    Attorneys for Defendant Discover Bank




                                                    2
DocID: 4837-6905-5904.1
       Case 5:18-cv-04071-DDC-ADM Document 123 Filed 08/16/19 Page 3 of 3




                                     Certificate of Service

        I certify that August 16, 2019, I electronically filed the foregoing with the Clerk of the
Court by using the court’s e-filing system, causing electronic service on all counsel of record.
Plaintiff Anthony J. Hampton was served the foregoing by United States mail at:

Anthony J. Hampton
6104 SW 26th Street, Apt. A
Topeka, KS 66614


                                                  /s/ Kirsten A. Byrd
                                                ATTORNEY




                                                3
DocID: 4837-6905-5904.1
